Citation Nr: 1814470	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar strain.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to June 1986.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran's appeal had originally included the issues of entitlement to service connection for shortening of the bones of the right lower extremity, to compensation pursuant to 38 U.S.C. 1151 for loss of the spleen, and to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the April 2014, September 2016, and October 2016 statements of the case (SOCs).  Indeed, he limited his appeal to the issue of entitlement to service connection for a cervical spine disorder following the April 2014 SOC. See May 2014 VA Form 9.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

The Board also notes that the Veteran has submitted a notice of disagreement (NOD) with the July 2016 rating decision that denied entitlement to an increased evaluation for major depressive, TDIU, and dependents' educational assistance (DEA). See April 2017 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) for those issues is not required at this time. See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran's cervical spine disorder did not manifest in service or within one year thereafter and is not otherwise related to his military service or service-connected lumbar strain.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in active service, is not presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disorder.

The Veteran has claimed that he injured his neck in a motor vehicle accident in 1985 at Camp Pendleton, California.  However, there is no evidence of this accident in the service treatment records or military personnel records.  The service treatment records also do not document any complaints, treatment, or diagnosis related to his neck or any treatment for injuries sustained as a result of a motor vehicle accident during service.  In fact, the Veteran's May 1986 discharge examination found his spine to be normal, and he denied having any pertinent medical history regarding his cervical spine, despite having reported a history of low back pain at that time.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The medical evidence also does not show that the Veteran had a cervical spine disorder within one year of his military service.  The record contains no indication that arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.61a, Diagnostic Code 5003.  Indeed, there is no medical evidence that the Veteran was diagnosed with arthritis within the first year after his separation from service.  Moreover, although the Veteran reported that he has experienced neck problems since service, he has not alleged that arthritis was diagnosed during or within one year of his active duty service.  Therefore, the Board finds that the Veteran's cervical spine disorder did not manifest within one year of separation from service.  As such, the Veteran is not entitled to service connection on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a); Walker, 708 F.3d 1335 -37. 

Furthermore, the evidence does not establish continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  In this regard, the medical evidence does not document any complaints, treatment, or diagnosis of a cervical spine disorder for years after his military service. 

In making this determination, the Board acknowledges the Veteran's lay statements that he injured his cervical spine in service and has had neck problems since service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had cervical spine problems that started in service and have been continuous since that time.  However, his allegations are inconsistent with the contemporaneous record. As previously discussed, there was no evidence of any complaints, treatment, or diagnosis of a cervical spine disorder during his military service.  In fact, at the time of his discharge from service, the Veteran's spine was found to be normal, and he denied having any relevant medical history, despite reporting low back problems at that time.  Thus, there is affirmative evidence showing that he did not have a cervical disorder at the time he was discharged from service.

Moreover, the Veteran has provided inconsistent statements regarding the onset of the disorder.  In this regard, an April 1997 private medical record indicates that he reported having neck pain since October 1995.  Notably, in April 1997, the Veteran also reported being having a motor vehicle accident in 1992 or 1993 and being involved in a fight during which he sustained a neck injury, yet he did not report an accident or injury in service or symptoms between service and those post-service injuries.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

For these reasons, the Board finds that the Veteran is not an accurate historian, and the statements regarding the reported onset and history are not reliable or credible. Therefore, the Board concludes that the Veteran's cervical spine did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  

The Board notes that there is evidence of several possible intercurrent causes for his cervical spine disorder since his discharge from service.  In this regard, the post-service medical records document a history of a motor vehicle accident in 1992 or 1993; a bar fight during which he sustained a neck injury; a January 2002 incident in which he was struck in the back of the head by a thirty foot tree, injuring his neck and upper back; and a fall out of a truck in February 2012 during which he broke his tailbone.

Moreover, the December 2011 VA examiner opined that the Veteran's current cervical spine disorder was less likely as not related to his military service.  In so doing, he explained that the disorder was part of the natural aging process and was not related to a car accident in service.  

There is no medical opinion otherwise relating the Veteran's current cervical spine disorder to his military service.  Therefore, the Board finds that a cervical spine disorder did not manifest in service or within one year thereafter and is not otherwise related thereto.

The Board has also considered the Veteran's claim that his current cervical spine disorder is secondary to his service-connected lumbar strain, but finds that the evidence also weighs against that theory of entitlement.  In this regard, the December 2011 VA examiner opined that the Veteran's current cervical spine disorder was less likely as not related to or aggravated by a service-connected disability.  The March 2014 VA examiner also opined that the disorder was less likely than not related to the Veteran's service-connected lumbar strain.  In making this determination, he explained that a lumbar strain does not cause additional stress to the cervical spine that would cause the current condition.  Instead, the examiner stated that the post-service injury and the aging process were more likely to be the cause of the current cervical spine disorder.  There is no medical evidence otherwise showing that the Veteran's cervical spine disorder was caused by or aggravated by his service-connected lumbar strain.

The Board acknowledges the lay assertions that the Veteran's current cervical spine disorder is related to his military service or to his service-connected lumbar strain.  However, even assuming the Veteran is competent to opine on this matter, the Board finds that the specific opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The VA examiners have training, knowledge, and expertise on which they relied to form the opinions, considered the complete and accurate factual premise, and provided rationale for the conclusions reached. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a cervical spine disorder is not warranted.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


